Name: 2003/129/EC: Commission Decision of 25 February 2003 amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document number C(2003) 600)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  plant product;  natural and applied sciences;  agricultural policy
 Date Published: 2003-02-26

 Avis juridique important|32003D01292003/129/EC: Commission Decision of 25 February 2003 amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document number C(2003) 600) Official Journal L 051 , 26/02/2003 P. 0021 - 0022Commission Decisionof 25 February 2003amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus)(notified under document number C(2003) 600)(2003/129/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Directive 2002/89/EC(2), and in particular point 16.2 of Part A of Annex IV thereto,Whereas:(1) Point 16.2 of Part A of Annex IV to Directive 2000/29/EC lays down specific provisions as regards the import into the Community of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries where Xanthomonas campestris (all strains pathogenic to Citrus) (hereinafter: Xanthomonas campestris), is known to occur.(2) Commission Decision 98/83/EC of 8 January 1998 recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus)(3), as last amended by Decision 2001/440/EC(4), provides for certain areas of third countries to be recognised as being free of Xanthomonas campestris.(3) Decision 98/83/EC recognises certain States of Argentina as being free of Xanthomonas campestris. However, on the basis of information submitted by Argentina, a number of those States can no longer be recognised as being free of that harmful organism.(4) On the basis of information submitted by the United States of America, it appears that new infestations of Xanthomonas campestris have been detected in different counties in Florida. Therefore, Florida should no longer be recognised as being free of that harmful organism.(5) Specific arrangement should be made for citrus in transit for which the official statement laid down by point 16.2 of Section I of Part A of Annex IV to Directive 2000/29/EC has been issued before the date of notification of this Decision to the competent authorities in Argentina and the United States of America.(6) Decision 98/83/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1In Decision 98/83/EC, Article 2 is amended as follows:(a) the first indent is deleted;(b) the fourth indent is replaced by the following:"- in the United States of America: Arizona, California, Guam, Hawaii, Louisiana, Northern Mariana Islands, Puerto Rico, American Samoa, Texas and the United States Virgin Islands,".Article 2This Decision shall not apply to citrus for which the official statement laid down by point 16.2 of Section I of Part A of Annex IV to Directive 2000/29/EC has been issued and which were exported before the competent authorities of Argentina and the United States of America were informed by the Commission of this Decision. The Commission shall inform the Member States of the date on which the competent authorities of Argentina and the United States of America have been informed of this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 25 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 355, 30.12.2002, p. 45.(3) OJ L 15, 21.1.1998, p. 41.(4) OJ L 155, 12.6.2001, p. 13.